        Case 18-90130-MM                   Filed 01/13/21        Entered 01/13/21 12:42:30               Doc 61     Pg. 1 of 21
&6'&>@
1DPH$GGUHVV7HOHSKRQH1R ,'1R
Ahren A. Tiller, Esq. (SBN: 250608)
Bankruptcy Law Center, APC
1230 Columbia St., Ste. 1100
                                                                                                   January 13, 2021
San Diego, CA 92101
(619) 894-8831
(866) 444-7026


                     81,7('67$7(6%$1.5837&<&2857
                          6287+(51',675,&72)&$/,)251,$
                     :HVW)6WUHHW6DQ'LHJR&DOLIRUQLD

,Q5H                                                                                                                     LODGED
Seth Koeut
                                                                            'HEWRU         %$1.5837&<12      12-07242-MM7

Seth Koeut
                                                                                             $'9(56$5<12      18-90130-MM
                                                                            3ODLQWLII V 


Y
U.S. Department of Education; Great Lakes Educational Loan                                   'DWHRI+HDULQJ October 27, 2020

Services, Inc.; and Does 1-10                                                                7LPHRI+HDULQJ 9:30 am
                                                                            'HIHQGDQW V 
                                                                                             1DPHRI-XGJH Hon. Margaret M. Mann



                                                                JUDGMENT 

           7KHFRXUWRUGHUVDVVHWIRUWKRQWKHFRQWLQXDWLRQSDJHVDWWDFKHGDQGQXPEHUHG  2  WKURXJK  2  ZLWK

 H[KLELWVLIDQ\IRUDWRWDORI  21
                                         SDJHV 1RWLFHRI/RGJPHQW'RFNHW(QWU\1R  60
                                                                                                

 

 

 

 




 '$7('        January 13, 2021
                                                                            -XGJH8QLWHG6WDWHV%DQNUXSWF\&RXUW




&6'&
        Case 18-90130-MM             Filed 01/13/21       Entered 01/13/21 12:42:30            Doc 61      Pg. 2 of 21
CSD 3000C [/1/](Page 2)
ORDER ON JUDGMENT
DEBTOR: Seth Koeut                                                                           CASE NO.: 12-07242-MM7
                                                                                             ADV. NO.: 18-90130-MM

This matter having come before this Court for Trial on October 27, 2020, based upon this Court's findings of fact and
conclusions of law and reasoning set forth in the attached Memorandum Decision dated December 4, 2020, entered on the
docket as ECF No. 57, which is attached to this Judgment and marked for identification purposes as "Exhibit 1,"

JUDGMENT IS ENTERED AS FOLLOWS:

Plaintifff / Debtor, Seth Koeut ("Plaintiff") is granted a Partial Discharge of $432,173.99 of Plaintiff's Student Loans owed to
Defendant, Department of Education ("DOE"), leaving a balance of $8,291.67, with interest to accrue at 0.11%.

Plaintiff is only required to make payments of $41.87 per month to the DOE commencing December 2031 until December 2048.

IT IS FURTHER ORDERED, ADJUDGED and DECREED THAT PURSUANT TO FED R. BANKR. P. 9021, THIS
CONSTUTES A FINAL JUDGMENT.

IT IS SO ORDERED.




 CSD 3000C
                                                                               Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21   Entered 01/13/21 12:42:30     Doc 61     Pg. 3 of 21




  Seth Koeut v. U.S. Dept of Education; Great Lakes Educational Loan Services,
                              Inc; and DOES 1-10.
                            Adv. No. 18-90130-MM




                            EXHIBIT 1




                                                   Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 4
                                                                                 1 of 21
                                                                                      18




                                                   Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 5
                                                                                 2 of 21
                                                                                      18




                                                   Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 6
                                                                                 3 of 21
                                                                                      18




                                                   Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 7
                                                                                 4 of 21
                                                                                      18




                                                   Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 8
                                                                                 5 of 21
                                                                                      18




                                                   Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 9
                                                                                 6 of 21
                                                                                      18




                                                   Signed by Judge Margaret M. Mann January 13, 2021
Case
Case18-90130-MM
     18-90130-MM Filed
                 Filed01/13/21
                       12/04/20 Entered
                                Entered01/13/21
                                        12/04/2012:42:30
                                                 16:14:31 Doc
                                                          Doc61
                                                              57 Pg.
                                                                 Pg.10
                                                                     7 of
                                                                       of18
                                                                          21




                                               Signed by Judge Margaret M. Mann January 13, 2021
Case
Case18-90130-MM
     18-90130-MM Filed
                 Filed01/13/21
                       12/04/20 Entered
                                Entered01/13/21
                                        12/04/2012:42:30
                                                 16:14:31 Doc
                                                          Doc61
                                                              57 Pg.
                                                                 Pg.11
                                                                     8 of
                                                                       of18
                                                                          21




                                               Signed by Judge Margaret M. Mann January 13, 2021
Case
Case18-90130-MM
     18-90130-MM Filed
                 Filed01/13/21
                       12/04/20 Entered
                                Entered01/13/21
                                        12/04/2012:42:30
                                                 16:14:31 Doc
                                                          Doc61
                                                              57 Pg.
                                                                 Pg.12
                                                                     9 of
                                                                       of18
                                                                          21




                                               Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 13
                                                                                 10 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 14
                                                                                 11 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 15
                                                                                 12 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 16
                                                                                 13 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 17
                                                                                 14 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 18
                                                                                 15 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 19
                                                                                 16 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 20
                                                                                 17 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
Case 18-90130-MM   Filed 01/13/21
                         12/04/20   Entered 01/13/21
                                            12/04/20 12:42:30
                                                     16:14:31     Doc 61
                                                                      57     Pg. 21
                                                                                 18 of 21
                                                                                       18




                                                    Signed by Judge Margaret M. Mann January 13, 2021
